292 S.W.3d 338 (2009)
STATE of Missouri, Respondent,
v.
Ramell DUNN, Appellant.
No. ED 91386.
Missouri Court of Appeals, Eastern District, Division One.
May 12, 2009.
Rehearing Denied June 15, 2009.
D.B. Amon, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Ramell Dunn appeals the judgment entered upon a jury verdict convicting him of first degree murder and armed criminal action. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 30.25(b).